DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 6-10, 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Song et al (US Publication No. 2021/0272893).
Regarding claims 1 and 12, Song discloses a method of forming and a semiconductor structure Fig 12A, comprising: a substrate Fig 12A, wherein the substrate includes a first region and a second region adjacent to the first region Fig 11-12A; a first gate structure and first source-drain doped layers ¶0027, wherein the first gate structure is formed over the first region, and the first source-drain doped layers are formed in the first region of the substrate on both sides of the first gate structure, respectively Fig 11-12A; a second gate structure and second source-drain doped layers, wherein the second gate structure is formed over the second region Fig 11-12A, and the second source-drain doped layers are formed in the second region of the substrate on both sides of the second gate structure, respectively Fig 11-12A; a first protection layer Fig 12A, IP1, formed over the second gate structure; a first conductive structure Fig 12A, UC, formed over a first source-drain doped layer of the source- drain doped layers Fig 12A, UC, wherein the first conductive structure is also formed on the first gate structure Fig 12A, UC, and a top surface of the first conductive structure is lower than a top surface of the first protection layer Fig 12A, IP1; and an isolation layer Fig 13C, 120, formed over the first conductive structure Fig 11-13C.
Regarding claim 6, Song discloses wherein: the substrate includes a base and a plurality of discrete fins formed on the base Fig 12A-12C; the first gate structure is across a length portion of a fin of the plurality of discrete fins Fig 11, and covers a portion of sidewall and top surfaces of the fin Fig 11; and the second gate structure is across a length portion of the fin Fig 11, and covers a portion of sidewall and top surfaces of the fin Fig 11.
Regarding claim 7, Song discloses wherein: the first source-drain doped layers are formed in the fin, and the second source-drain doped layers are formed in the fin Fig 11-12C.
Regarding claim 8, Song discloses wherein: the first gate structure includes a first gate dielectric layer and a first gate electrode layer formed over the first gate dielectric layer; and the second gate structure includes a second gate dielectric layer and a second gate electrode layer formed over the second gate dielectric layer ¶0034-0036.
Regarding claim 9, Song discloses wherein: the isolation layer is made of a material including silicon nitride ¶0069 Fig 12-13C.
Regarding claim 10, Song discloses wherein: the first conductive structure is made of a material including a metal, and the metal includes tungsten, aluminum, copper, titanium, silver, gold, lead, nickel, or a combination thereof ¶0046.
Allowable Subject Matter
Claims 2-5, 11, 13-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE A ENAD whose telephone number is (571)270-7891. The examiner can normally be reached Monday-Friday, 7:30 am -4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 571 272 1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTINE A ENAD/Primary Examiner, Art Unit 2811